Citation Nr: 1048019	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  04-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served on active duty from February 1957 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for bilateral hearing loss and 
chronic vertigo.  In May 2007, the Veteran testified before the 
Board by video conference from the RO.

In a July 2007 decision, the Board denied the Veteran's claims 
for service connection for bilateral hearing loss and chronic 
vertigo.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, in an October 2008 Order, the Court remanded 
the claim for readjudication in accordance with the Joint Motion.  
In October 2009, this matter was remanded by the Board for 
further development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for chronic 
vertigo is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDING OF FACT

It is as likely as not that the Veteran's bilateral hearing loss 
is related to his active service.




CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be 
presumed for organic diseases of the nervous system such as 
sensorineural hearing loss if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it 
is at least as likely as not the Veteran's bilateral hearing loss 
is related to his active service.

The Veteran contends that he suffered from ear infections and 
dizziness in service.  He also states that for seventeen months 
during service, he worked as a cook in a kitchen near the flight 
line and was exposed to the noise of jets taking off and landing 
near him.  The Veteran submitted an August 2005 lay statement 
from the medic who treated the Veteran for ear problems and 
dizziness during his service.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; the thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).

The Veteran's service treatment records are negative for any 
complaints or treatment for hearing loss.  On entrance 
examination in February 1957, his whispered voice test result was 
15/15.

On discharge and re-enlistment examination in March 1959, pure 
tone thresholds, in decibels, converted to ISO (ANSI) units were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
0
LEFT
10
5
5
5
0

On separation examination in February 1962, pure tone threshold, 
in decibels, converted to ISO (ANSI) units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
25
LEFT
10
0
5
10
15

Private treatment records include a February 2000 report that 
shows the Veteran's complaints of hearing loss, ringing, 
fullness, and popping in his left ear over the previous two 
weeks.  He reported having been exposed to a lot of noise while 
working in the steel mills during his career.  The Veteran also 
stated that he had his ears irrigated.  Examination revealed 
dullness and retraction to the left tympanic membrane, and the 
Veteran's hearing appeared to be grossly down.  An audiometric 
examination revealed a mixed but primarily sensorineural hearing 
loss that was greater in the left ear and upper speech frequency 
and high frequencies.

The speech recognition threshold for the right ear was 20 
decibels and 35 decibels for the left ear.  The speech 
discrimination score for the right ear was 80 percent in the 
right ear and 76 percent in the left ear.  The diagnostic 
impressions were mixed hearing loss primarily sensorineural, 
greater in the left ear, tinnitus in the left ear, and left 
serous otitis media.

VA medical records include an October 2001 report that shows the 
Veteran's complaints of hearing problems.  He reported fullness 
but no ringing in the ears and did not wear any hearing aids.  
The Veteran was referred for hearing tests.  In February 2002, 
the Veteran reported being prescribed several medications for an 
inner ear infection on the left side in early 2000.  The 
physician noted that the case history was positive for noise 
exposure.  The audiological results showed mild to moderate 
sensorineural hearing loss in both ears.  Good word recognition 
scores were obtained in both ears, and immitance results were 
Type A bilaterally, consistent with normal middle ear function.  
The physician recommended evaluation of amplification of both 
ears, and impressions were taken of both ears to fabricate 
hearing instruments.  In April 2002, the Veteran was fitted with 
hearing aids.

In an August 2002 private medical report, the Veteran denied 
having any hearing loss, tinnitus, ear infections, drainage, or 
pain.

An October 2002 VA medical report shows that the Veteran did not 
wear his hearing aids full-time because he perceived that they 
aggravated his dizziness, for which he was taking medication.  
The hearing aids were cleaned and found to be in good working 
condition.  Both ear canals were clear.  The Veteran reported 
that his dizziness was triggered whenever his ears felt stopped 
up.  The physician recommended that the Veteran wear one hearing 
aid to see if that alleviated the stopped up sensation and 
lessened the dizziness.  At no time did any treating provider 
relate the Veteran's hearing loss to his period of active 
service.

In May 2007, the Veteran testified that he was exposed to 
aircraft noise during service in Okinawa when he worked as a cook 
in the back kitchen.  He testified that his building was near the 
flight line.  He further stated that he hardly ever wore the 
hearing aids that the VA physicians prescribed to him because 
they set off his vertigo.  The Veteran reported that the doctor 
that examined him on re-enlistment in 1959 told him that he had a 
hearing impairment.  He also stated that six months after 
discharge, the company doctor at his job told him he had a 
hearing impairment as well.  However, no doctor had provided an 
opinion regarding the source of his hearing loss.  The Veteran 
testified that he believed that the ear infections he had during 
his service overseas contributed to his hearing loss.  He further 
reported that his hearing loss had occurred gradually over the 
years and had worsened over the previous twelve years.

Pursuant to the Board's October 2009 remand, the Veteran was 
afforded a VA audiology examination in December 2009 at which 
time his chief complaint was bilateral hearing loss for about 
fifty years with constant ringing in the right ear for twenty 
years.  The examiner noted that during service the Veteran worked 
in an in-flight kitchen on the flight line and on the strafing 
range with aircraft continuously flying in.  He did not have any 
ear protection and denied occupational noise exposure.  He stated 
that he never worked in a steel mill as was previously reported 
in some records.  

On examination, pure tone threshold, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
70
60
LEFT
35
45
55
65
70

The speech recognition score for the right ear was 68 percent and 
80 percent for the left ear.  The Veteran was diagnosed with 
moderately severe to severe hearing loss in the right ear with 
mild to severe hearing loss in the left ear.  The examiner opined 
that it is at least as likely as not that the Veteran's current 
hearing loss first began as a result of military noise exposure.  
The examiner further opined that the aging process may have also 
contributed to the Veteran's hearing loss but that to allocate a 
degree of hearing loss to each of these contributing factors 
would be speculative.  The rationale provided was that the 
service treatment records audiology findings indicated a shift in 
high frequency hearing to a mild hearing loss in the right ear 
during service and that inner ear damage due to noise exposure 
typically causes high frequency hearing loss which is often 
accompanied by tinnitus.

After reviewing the evidence, the Boards finds that it is at 
least as likely as not that some portion of the Veteran's current 
bilateral hearing loss is related to his active service based on 
the medical and lay evidence presented in this case.  
Accordingly, service connection for bilateral hearing loss is 
granted.  The Board has resolved all reasonable doubt in favor of 
the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for service connection for chronic vertigo.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

The Veteran contends that he has chronic vertigo that is related 
to his service.

The service treatment records are negative for any complaints or 
treatment for vertigo.  On separation examination in February 
1962, the Veteran's ears were found to have no abnormalities and 
he made no complaints regarding dizziness or loss of balance at 
that time.

Post-service private and VA medical records indicate a diagnosis 
of vertigo.

In May 2007, the Veteran testified that he was first treated for 
vertigo in 1958 in Okinawa.  He testified that he had trouble 
with dizzy spells during service and told of an unreported 
incident around 1961 where he fell in the mess hall and hurt his 
back due to his dizziness.  The Veteran reported that military 
physicians did not diagnose him with vertigo and only said that 
he had an ear problem with stopped up ears and a runny nose.  He 
further testified that he had a job working on wiring harness 
after discharge from service and experienced dizziness so that he 
could not see the wires at times.  The Veteran stated that the 
company doctor informed him that he had vertigo and that it was 
probably due to all of the ear infections he suffered from in the 
past.

Pursuant to the Board's October 2009 remand, the Veteran was 
afforded a VA ear disease examination in December 2009 at which 
time he was diagnosed with vertigo.  The examiner was asked to 
provide an opinion as to whether the Veteran's vertigo is related 
to his service, but could not resolve the issue without resorting 
to mere speculation.  The rationale provided was that the 
Veteran's service treatment records were negative for complaints 
of vertigo and all of the documentation concerning vertigo was 
dated after his service.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As any 
relationship remains unclear to the Board, an additional remand 
is necessary to comply with the October 2009 remand instructions.  
The examiner on remand should specifically reconcile the opinion 
with the December 2009 VA opinion and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA ear disease 
examination with an examiner who has not 
previously examined him.  The examiner should 
review the Veteran's claims folder and 
indicate that review in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the December 2009 VA opinion.  In addition, 
the examiner should explain the basis for any 
opinion; base the opinion on sufficient facts 
or data; and clearly identify what facts, if 
any, cannot be determined.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following:

   (a)  Diagnose any current vertigo.

(b)  Is it at least as likely as not (50 
percent or more probability) that vertigo 
was incurred in or aggravated by the 
Veteran's service?  The examiner must 
consider the Veteran's statements and May 
2007 testimony regarding the incurrence of 
any vertigo, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that vertigo 
is due to or aggravated beyond the normal 
progression of the disorder by the 
Veteran's service-connected hearing loss?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


